UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BETTY MONCION,

                                  Plaintiff,

                      -against-
                                                                   20-CV-2346 (LLS)
 NEW YORK CITY; NEW YORK CITY
                                                                  CIVIL JUDGMENT
 DEPARTMENT OF TRANSPORTATION;
 NEW YORK CITY POLICE DEPARTMENT;
 MSA SECURITY,

                                  Defendants.

         By order dated September 1, 2020, the Court dismissed the amended complaint for

failure to state a claim, and granted Plaintiff one final opportunity to replead her claims. The

Court granted Plaintiff sixty days’ leave to file a second amended complaint, and notified

Plaintiff that if she failed to file a second amended complaint, the Court would enter judgment

and close the matter. Plaintiff has not filed an amended complaint or otherwise communicated

with the Court.

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         Plaintiff has consented to receive electronic service. (ECF 3.)

SO ORDERED.

Dated:     May 12, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
